


Exhibit 10.3

Form of

 

AMENDMENT TO
OFFICEMAX INCORPORATED
2007 Restricted Stock Unit Award Agreement

 

WHEREAS, OfficeMax Incorporated (the “Company”) granted Sam Martin (“Awardee”) a
Restricted Stock Unit Award (the “Award”) on September 17, 2007, pursuant to the
2003 OfficeMax Incentive and Performance Plan; and

 

WHEREAS, the Company and Awardee desire to amend the Award in order to comply
with Internal Revenue Code Section 409A.

 

NOW, THEREFORE, the Award is hereby amended, effective January 1, 2009, to read
as follows:

 

1.             Section 4 is amended by adding three sentences at the end thereof
to read as follows:

 

“Notwithstanding the foregoing, to the extent any amount is payable because the
continuing entity does not continue or replace the Award and such amount
constitutes deferred compensation subject to Code Section 409A, the definition
of “Change in Control” provided in Appendix A shall apply.  Payment shall be
made as soon as practical but in no event later than March 15 of the year
following the year in which the Change in Control or Qualifying Termination (as
applicable) occurred.  However, if you are a “specified employee,” as determined
pursuant to Code Section 409A and regulations issued thereunder, to the extent
amounts are (i) payable to you upon a Qualifying Termination and (ii) such
amounts are subject to Code Section 409A, payment shall be made on the first day
following the six month anniversary of your termination of employment.”

 

2.             The Award is amended by adding an Appendix A at the end thereof
to read as follows:

 

“APPENDIX A

 

To the extent any amount payable under this Award constitutes deferred
compensation subject to Code Section 409A, the following definition of “Change
in Control” shall apply:

 

1.             Change in Control.  A “Change in Control” means, with respect to
OfficeMax or Subsidiary, the occurrence of any one of the following dates,
interpreted consistent with Treasury Regulation Section 1.409A-3(i)(5).

 

a.             Change in Ownership.  The date any one Person, or more than one
Person Acting as a Group, acquires ownership of stock of OfficeMax or Subsidiary
that, together with stock held by such Person or Group, constitutes more than
50% of the total fair market value or total voting power of the stock of
OfficeMax or Subsidiary, as the case may be.  Notwithstanding the foregoing, for
purposes of this paragraph, if any one Person, or more than one Person Acting as
a Group, is

 

--------------------------------------------------------------------------------


 

considered to own more than 50% of the total fair market value or total voting
power of the stock of OfficeMax or Subsidiary, as the case may be, the
acquisition of additional stock by the same Person or Persons is not considered
to cause a Change in Control.

 

b.             Change in Effective Control.

 

i.              The date any one Person, or more than one Person Acting as a
Group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or Persons) ownership of stock of
OfficeMax or Subsidiary possessing 30% or more of the total voting power of the
stock of OfficeMax or Subsidiary, as the case may be.  Notwithstanding the
foregoing, for purposes of this subparagraph, if any one Person, or more than
one Person Acting as a Group, is considered to effectively control OfficeMax or
Subsidiary, as the case may be, the acquisition of additional control of
OfficeMax or Subsidiary, as the case may be, by the same Person or Persons is
not considered to cause a Change in Control; or

 

ii.             The date a majority of the members of OfficeMax’s Board is
replaced during any one year period by directors whose appointment or election
is not endorsed by a majority of the members of OfficeMax’s Board before the
date of the appointment or election.

 

c.             Change in Ownership of a Substantial Portion of OfficeMax’s or
Subsidiary’s Assets.  The date any one Person, or more than one Person Acting as
a Group, acquires (or has acquired during the one year period ending on the date
of the most recent acquisition by such Person or Persons) assets from OfficeMax
or Subsidiary that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of OfficeMax or
Subsidiary, as the case may be, immediately before such acquisition or
acquisitions.  For purposes of this paragraph (c), “gross fair market value”
means the value of the assets of OfficeMax or Subsidiary, as the case may be, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.  Notwithstanding the foregoing, a
transfer of assets is not treated as a Change in Control if the assets are
transferred to:

 

i.              An entity that is controlled by the shareholders of the
transferring corporation;

 

ii.             A shareholder of OfficeMax or Subsidiary, as the case may be,
(immediately before the asset transfer) in exchange for or with respect to its
stock;

 

iii.            An entity, 50% or more of the total value or voting power of
which is owned, directly or indirectly, by OfficeMax or Subsidiary, as the case
may be;

 

iv.            A Person, or more than one Person Acting as a Group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of OfficeMax or Subsidiary, as the case may be; or

 

2

--------------------------------------------------------------------------------


 

v.             An entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a Person described in clause iv.

 

2.             Definitions of “Person” and “Acting as a Group.”  For purposes of
this Appendix, “Person” shall have the meaning set forth in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). 
For purposes of this Appendix, Persons shall be considered to be “Acting as a
Group” if they are owners of a corporation that enter into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with OfficeMax or Subsidiary.  If a Person, including an entity, owns stock in
both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such shareholder is considered to
be Acting as a Group with the other shareholders only with respect to the
ownership in that corporation before the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation. 
Notwithstanding the foregoing, Persons shall not be considered to be Acting as a
Group solely because they purchase or own stock of the same corporation at the
same time, or as a result of the same public offering.”

 

IN WITNESS WHEREOF, the Company and Awardee have caused this Amendment to be
executed on this            day of             , 2008.

 

OfficeMax Incorporated

 

Awardee

 

 

 

 

By:

 

 

 

 

 

 

Sam Martin

Its:

 

 

 

 

3

--------------------------------------------------------------------------------
